Citation Nr: 9933510	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to apportionment of the veteran's VA compensation 
benefits.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran's claims file was subsequently 
transferred to the RO in Seattle, Washington, due to his 
relocation.

This is a contested claim.  The appellant is the veteran's 
spouse.  She is not represented in connection with her 
appeal.  The veteran is the appellee.

The appellant appeared at a personal hearing before the RO in 
March 1999.  A transcript of that hearing is of record.

The record reflects that in October 1999, the RO noted that 
it had failed to address a written request for a hearing that 
the veteran had filed in January 1998.  A handwritten note on 
the veteran's hearing request reflects that the RO realized 
the oversight, but concluded that "apportionment request by 
wife still denied so need for hearing."  Nevertheless, an 
employee at the Board contacted the veteran by telephone in 
November 1999, and a report of contact (VA Form 119) reflects 
that the veteran requested a hearing before a Member of the 
Board.  In view of the disposition of the appellant's claim 
herein, the Board finds that a remand to schedule the veteran 
for a hearing would serve no useful purpose and that no 
further action on the veteran's hearing request is warranted.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the appeal.

2. As of March 1999, the appellant was the legal spouse of 
the veteran; court records reflect that they have been 
living separate and apart since October 1996.

3. The veteran receives monthly VA compensation benefits in 
the amount of $2,104.

4. The veteran provides regular monthly support to the 
appellant in the amount of $1,000, which is considered 
reasonable support.

5. Apportionment of the veteran's VA compensation benefits 
for the benefit of the appellant would cause undue 
hardship to the veteran.


CONCLUSION OF LAW

Apportionment of the veteran's VA compensation benefits for 
the benefit of the appellant is not warranted.  38 U.S.C.A. § 
5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran has been granted service connection 
for a post-traumatic stress disorder, evaluated as 100 
percent disabling from March 6, 1992.  Basic eligibility for 
Dependent's Educational Assistance was established from March 
8, 1998.

The record reflects that at the time the instant appeal was 
initiated, the veteran and the appellant were married but 
legally separated.

The appellant filed a claim for apportionment of the 
veteran's compensation benefits in December 1997, alleging 
extreme hardship.  She filed a financial status report in 
December 1997 reflecting that a daughter from her marriage to 
the veteran (now 20 years old) was living with her as a 
dependent.  The RO informed the veteran of the appellant's 
claim, and requested that he submit information regarding his 
income, assets, expenses, and any amount of support he had 
paid to his spouse and/or children not living with him.  The 
record reflects that the veteran did not respond to the RO's 
request.

The RO denied the appellant's claim in May 1998.  The RO 
noted that despite the veteran's failure to reply to its 
request for information, the appellant had reported that the 
veteran had willingly provided her with $1,600 each month for 
a year until September 1997, and then reduced the monthly 
payment to $1,000.  In its decision, the RO reported that the 
veteran's $1,000 monthly payment to his spouse was considered 
"reasonable support."  The appellant initiated a timely 
appeal of the denial of her claim in May 1998.

Of record is an education award dated in December 1998 which 
reflects that the daughter of the veteran and the appellant 
was born in January 1979 and was awarded Chapter 35 benefits 
for undergraduate schooling during 1998.

The appellant appeared for a hearing before the RO in March 
1999.  The record reflects that the veteran was notified of 
the hearing and of his right to attend.  The record reflects 
that he was not present during the hearing.

The appellant testified that the veteran was providing her 
with court-ordered monthly payments of $1,000, and that he 
was current with his payments except for a monthly payment he 
failed to make in November 1997.  She reported that her 
monthly living expenses were over $1,200, and that she was in 
debt due to attorney fees.  She contended that she should 
receive $1,350 of the veteran's monthly compensation 
benefits, and claimed that the veteran's monthly income from 
VA and Social Security was approximately $3,000.  She 
reported that the daughter she was supporting had special 
health needs.

The appellant also testified that the veteran had filed for 
divorce, and she provided the hearing officer with copies of 
various court documents the veteran had filed in the divorce 
proceeding which reflected his financial status.  One such 
financial statement is an income and expense report dated in 
January 1999, wherein the veteran reported an average gross 
monthly income $2,844 over the prior 12 months.  He reported 
a yearly income from VA compensation benefits of $24,600, and 
social security income of $9,532, for a total of $34,132.  He 
reported federal and state income taxes totaling $564.  The 
veteran reported monthly expenses of $2,110, including 
monthly attorney fee payments of $150 and $300, with balances 
exceeding $7,000.

The appellant provided a March 1999 income and expense report 
reflecting that her monthly expenses totaled $2,362.  She 
also reported credit card and student loan debts totaling 
$22,178; attorney fees in excess of $7,200; and court 
expenses exceeding $1,600.  She also submitted documents 
reflecting that she may be eligible for low cost or 
discounted utility services, and possibly entitled to waiver, 
based on a lack of adequate income, of court fees related to 
the divorce proceeding.

In June 1999, the Hearing Officer held that establishing an 
apportionment of the veteran's compensation benefits "could 
very well place the veteran into an undue hardship situation, 
which could jeopardize the veteran's ability to provide for 
himself, given his reported living expenses and 
financial/legal obligations."  Accordingly, the RO's denial 
of the appellant's claim was upheld.  

Legal Criteria and Analysis.  VA law and regulations allow 
for apportionment of a veteran's compensation benefits on 
behalf of the veteran's spouse if the veteran is not living 
with the spouse and the veteran is not reasonably discharging 
his responsibility for the spouse's support.  38 U.S.C.A. § 
5307(a); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).  However, if a 
veteran is providing for his or her dependents, no 
apportionment will be made.  38 C.F.R. § 3.450(c).  

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  Id.

In determining the rate of apportionment, consideration will 
be given to such factors as the amount of VA benefits 
payable, other resources and income of the veteran and the 
dependents on whose behalf apportionment is claimed, and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  38 C.F.R. §§ 3.451, 3.453 (1999). 

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  She has not alleged that there exist any records of 
probative value apart from those that have been requested 
and/or obtained.  Accordingly, the Board finds that all 
relevant facts have been properly developed, and that the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

The record reflects that the veteran currently receives 
monthly VA compensation benefits of $2,104, which includes an 
allowance for a spouse.  The evidence reflects, and it is not 
contended otherwise, that the veteran has been providing the 
appellant with monthly support of $1,000.  That amount was 
ordered by a court after review of income and expense reports 
filed by the veteran and the appellant, and it has not been 
shown that the veteran has not been meeting that obligation.  
As the Hearing Officer noted, $1000 in monthly support 
represents approximately 48 percent of the veteran's VA 
compensation benefits.  If the appellant were awarded the 
requested apportionment of $1,350 from the veteran's 
compensation benefits, it would create an apportionment in 
excess of 50 percent of his VA benefits.  The Board holds 
that an apportionment of that amount would constitute an 
"undue hardship" on the veteran pursuant to VA regulations 
set forth above, and thus precludes apportionment on the 
facts of this case.  See 38 C.F.R. § 3.451.  

As noted above, the appellant and the veteran have both 
incurred debts due to attorneys' fees as a result of divorce 
proceedings, and such debts must be given consideration when 
determining whether an apportionment of the veteran's VA 
benefits would cause an undue burden on the veteran.  In this 
regard, it is significant that the veteran is rated as 100 
percent disabled under VA regulations and criteria.  The 
record reflects that his income is limited to VA and social 
security disability benefits.  Additionally, the Board finds 
that the appellant's contention that her daughter has special 
needs is not supported by the evidence of record.  Notably, 
the daughter whom the appellant has claimed as a dependent 
was born in January 1979 and has attended college and been 
awarded Chapter 35 benefits from VA based upon the veteran's 
disability status.  Also notable are the documents the 
appellant submitted which reflect that she may be eligible 
for low cost or discounted utilities, as well as waiver of 
her court fees due to a lack of adequate income.

The Board finds that the Hearing Officer and the RO have 
conducted very thorough deliberate, and equitable reviews of 
the appellant's claim, and have found that the evidence of 
record simply does not warrant an apportionment of the 
veteran's VA compensation benefits.  The Board concurs with 
the Hearing Officer's decision.  Specifically, the Board 
agrees that an apportionment in this case would likely 
present the veteran with an undue hardship given his 
financial status as reported in January 1999.  Additionally, 
it has not been shown that his monthly payment of $1,000 for 
the benefit of the appellant is an unreasonable amount of 
support.  In short, the Board finds that the evidence is 
against a finding that the special needs of the appellant, as 
asserted by herself, outweigh the special needs of the 
veteran.


ORDER

Entitlement to apportionment of the veteran's compensation 
benefits on behalf of the appellant is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

